EXHIBIT 99.1 EBITDA represents net income before interest, taxes, depreciation and amortization. EBITDA is presented here because Sierra Pacific Resources (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity. EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Some of these limitations are: w EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; w EBITDA does not reflect changes in, or cash requirements for, working capital needs; w EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; w Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and w Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company's management relies primarily on our GAAP results as a measure of the Company's performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Resources EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income Applicable to Common Stock $ 41,361 $ 29,078 $ 277,451 $ 82,237 $ 28,571 $ 289,734 Interest Charges 140,286 150,887 311,088 284,927 307,546 300,487 Income taxes 22,547 15,349 145,605 43,118 18,050 152,803 Depreciation and Amortization 115,911 114,083 228,875 214,662 205,922 230,703 EBITDA $ 320,105 $ 309,397 $ 963,019 $ 624,944 $ 560,089 $ 973,727 EBITDA/Interest Expense 3.10x 2.19x 1.82x 3.24x Debt/EBITDA 4.16x 6.20x 7.30x 4.52x Sierra Pacific Resources Net interest expense $ 140,286 $ 150,887 $ 311,088 $ 284,927 $ 307,546 $ 300,487 Long-Term Debt $ 4,291,833 $ 4,403,714 $ 4,001,542 $ 3,817,122 $ 4,081,281 $ 4,291,833 Current maturities of long term debt 109,092 28,640 8,348 58,909 8,491 109,092 Total Debt $ 4,400,925 $ 4,432,354 $ 4,009,890 $ 3,876,031 $ 4,089,772 $ 4,400,925 Nevada Power Company EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income $ 28,186 $ 25,160 $ 224,540 $ 132,734 $ 104,312 $ 227,566 Interest Charges 88,260 88,149 176,612 134,657 137,388 176,723 Income taxes 14,573 12,814 117,510 63,995 56,572 119,269 Depreciation and Amortization 74,594 69,121 141,585 124,098 118,841 147,058 EBITDA $ 205,613 $ 195,244 $ 660,247 $ 455,484 $ 417,113 $ 670,616 EBITDA/Interest Expense 3.74x 3.38x 3.04x 3.79x Debt/EBITDA 3.61x 4.88x 5.47x 3.97x Nevada Power Company Net interest expense $ 88,260 $ 88,149 $ 176,612 $ 134,657 $ 137,388 $ 176,723 Long-Term Debt $ 2,655,630 $ 2,670,057 $ 2,380,139 $ 2,214,063 $ 2,275,690 $ 2,655,630 Current maturities of long term debt 7,449 6,240 5,948 6,509 6,091 7,449 Total Debt $ 2,663,079 $ 2,676,297 $ 2,386,087 $ 2,220,572 $ 2,281,781 $ 2,663,079 Sierra Pacific Power Company EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, 2007 2006 2006 2005 2004 2007 Net Income $ 31,976 $ 22,271 $ 57,709 $ 52,074 $ 18,577 $ 67,414 Interest Charges 30,237 36,240 71,506 69,067 62,831 65,503 Income Taxes 13,539 11,749 27,829 28,379 325 29,619 Depreciation and Amortization 41,317 44,962 87,279 90,569 86,806 83,634 EBITDA $ 117,069 $ 115,222 $ 244,323 $ 240,089 $ 168,539 $ 246,170 EBITDA/Interest Expense 3.42x 3.48x 2.68x 3.76x Debt/EBITDA 4.39x 4.14x 5.91x 4.82x Sierra Pacific Power Company Net interest expense $ 30,237 $ 36,240 $ 71,506 $ 69,067 $ 62,831 $ 65,503 Long-Term Debt $ 1,085,764 $ 1,072,566 $ 1,070,858 $ 941,804 994,309 $ 1,085,764 Current maturities of long term debt 101,643 22,400 2,400 52,400 2,400 101,643 Total Debt $ 1,187,407 $ 1,094,966 $ 1,073,258 $ 994,204 $ 996,709 $ 1,187,407
